DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 15 Aug 2022 has been entered.  Claims 1-8, 10-14, and 16-19 are pending in the application.  Claims 1, 10, and 12-13 are currently amended with claims 16-19 newly added.  Applicant’s amendment to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 14 Apr 2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a aerosol delivery device or a method of operating that aerosol delivery device in accordance with the instant claims. Specifically the aerosol delivery device provides continuous aerosol generation during both a user’s inhalation and exhalation and then controls the aerosol generator to deactivate after no respiration has been sensed from the user for a determined period of time.
While the prior art does include various teachings on how and when to deactivate an aerosol generator none of those teachings specifically relate a timed deactivation to user respiration when providing continuous aerosol generation throughout a user’s full respiration cycle. There is thus not a preponderance of the evidence that one of ordinary skill in the art at the time of the effective filing of the invention would have obviously arrived at the instantly claimed inventions without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785